Citation Nr: 1032160	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991, 
and from September 2001 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  The Veteran's claim was remanded by the Board in October 
2009 for further development.  In March 2010, the Board requested 
a medical opinion from a specialist in endocrinology.  That 
opinion was obtained in May 2010 and has been associated with the 
record.


FINDING OF FACT

Diabetes mellitus, Type II, had its onset during active service.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (noting that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2009).  

While there has been a significant change in the law with the 
enactment of VCAA, the Board notes that the Veteran's claim is 
granted herein.  As such, any deficiencies with regard to VCAA 
for this issue are harmless and non-prejudicial.  

II.  Service connection

In this case, the Veteran asserts that he currently has a 
diagnosis of diabetes mellitus, Type II, and that he acquired 
that disorder during one of his periods of active military 
service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  In addition, 
certain chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has a current 
diagnosis of diabetes mellitus, Type II.  See VA examination 
report, November 2009.  Thus, the first element of Hickson is 
satisfied, in that the Veteran has demonstrated the existence of 
a current diagnosis.  

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
silent for a diagnosis of diabetes.  However, as noted above, 
service connection will be established if medical evidence 
demonstrates that the Veteran's diabetes was present within one 
year following any period of active service.

Post service, the Veteran was diagnosed with diabetes in 
September 2004, and his private provider raised the possibility 
that his glucose levels had been elevated since June 2004, 
approximately one year following his separation from active duty.  
See August 18, 2006 letter from T.J.M., M.D. 

A private medical report dated August 18, 2006, noted that the 
Veteran had a current diagnosis of diabetes.  His physician 
stated that he began working with the Veteran in November 2004.  
An elevated glucose level of 189 was noted in September 2004, and 
the provider stated that this reading was compatible with a 
diagnosis of diabetes.  It was further noted that that the 
Veteran had a hemoglobin A1C test performed in September 2004 
which suggested that his blood sugar average was greater than 150 
for 3 months prior, approximately June 2004.  While it was noted 
that fasting glucose levels prior to the September 2004 elevated 
reading were not available, a glucose reading over 200 was 
recorded in 2001.  See service treatment record, December 7, 
2001.  

According to the Veteran's physician, if a patient has a random 
glucose greater than 200 and symptoms of hyperglycemia, such as 
significant polyuria or polydipsia, then a diagnosis of diabetes 
would be adequate at that time.  The Diabetes Association 
guidelines would also recognize diabetes as being a fasting 
glucose greater than 126, or an abnormal glucose tolerance test, 
as indicative of diabetes.
      
In November 2009, following a Board remand, the Veteran was 
afforded a VA examination to address whether it was as likely as 
not that his current diagnosis of diabetes originated during his 
period of active duty.  The examiner noted a review of the file.  
The examiner stated, "It is obvious, from a review of the 
record, that diabetes mellitus was diagnosed in September 2004 on 
Air National Guard physical, with a fasting glucose of 186."  
The examiner did not address the Veteran's elevated, in-service 
glucose level above 200 in 2001.  Aside from that statement, the 
examiner did not proffer an opinion with regard to etiology nor 
comment on the likelihood of elevated glucose levels within one 
year of service discharge in June 2003.  See VA Examination 
report, November 24, 2009.
      
After receiving this opinion, the RO requested an addendum 
opinion as to the etiology of the Veteran's diagnosis.  The 
examiner simply reiterated that the Veteran was first diagnosed 
with diabetes in 2004, and based on that diagnosis, concluded 
that it was at least as likely as not that the Veteran's diabetes 
originated during service with the Air National Guard in 2004, 
following his second period of active duty service.  See 
Addendum, December 1, 2009.
      
The Board again notes that the November 2009 examiner did not 
address the elevated glucose reading in 2001.  Further, he did 
not opine as to whether the Veteran's diabetes was at least as 
likely as not present within a year following separation from his 
second period of active duty in June 2003.

As noted above, the Board requested an opinion from a specialist 
in March 2010.  Pursuant to that request, a VA opinion was 
provided in May 2010 by an endocrinologist.  The examiner noted a 
review of the Veteran's claims file and provided a summary of the 
pertinent evidence of record.  Ultimately, the examiner opined 
that it was at least as likely as not that the Veteran's diabetes 
was incurred during a period of active military service, most 
likely during the period from September 2001 through June 2003.  
It was noted that the Veteran fulfilled the American Diabetes 
Association's diagnostic criteria for diabetes mellitus in 
September 2004, when the second fasting blood glucose level, 
greater than 126, was obtained.  The examiner stated that two 
observations suggest that the Veteran had developed diabetes 
prior to that date.  First, it was noted that, per available 
literature, the majority of patients diagnosed with Type II 
diabetes have had extant disease for periods averaging years 
prior to diagnosis.  Here, blood sugar readings from August 1996 
(118) and November 1999 (106) do not reflect glycemia in a range 
diagnostic of diabetes.  Therefore, the examiner concluded that 
the Veteran most likely developed diabetes after 1999.

Second, the examiner stated that, while a random blood sugar 
reading of 204, obtained in December 2001, is not fully 
diagnostic, the value is strongly indicative of diabetes mellitus 
and suggests that the Veteran had already developed the disease 
at that time.  Although the examiner was unable to precisely 
determine when the Veteran most likely fulfilled the diagnostic 
criteria for diabetes mellitus, he concurred with the Veteran's 
private examiner (in that readings obtained in September 2004 
indicated chronic elevations in blood glucose that pre-dated that 
reading, which confirmed the Veteran's diagnosis).  As such, the 
examiner stated that it was at least as likely as not that the 
Veteran suffered from diabetes mellitus, Type II, within one year 
following his second period of active service.

When facing conflicting medical opinions, the Board must weigh 
the credibility and probative value of each opinion, and in so 
doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court held that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for medical opinions.  The 
Court added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  By 
contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (including a discussion of the fact that the doctor 
had overlooked pertinent reports regarding the Veteran's medical 
history), and thus, the Board's rejection was not based solely on 
the failure to completely review the claims file. 

Here, the Board affords little probative value to the November 
2009 VA opinion.  As noted above, the examiner did not address 
the Veteran's elevated, in-service glucose level above 200 in 
2001, in either the initial opinion or the addendum, and, aside 
from the negative nexus opinion, the examiner did not comment on 
the likelihood of elevated glucose levels within one year of 
service discharge in June 2003.  

Instead, the Board affords the most probative value to the VA 
opinion of March 2010, in addition to the private opinion of 
August 2006.  The VA examiner, as well as the private physician, 
clearly reviewed the Veteran's the claims file, discussing 
salient service treatment reports, and provided a thorough 
medical history.  Further, each provided a rationale to support 
their opinion.  

The August 2006 private provider observed an elevated glucose 
level of 189 in September 2004, and he stated that this reading 
was compatible with a diagnosis of diabetes.  It was further 
noted that that the Veteran had a hemoglobin A1C test performed 
in September 2004 which suggested that his blood sugar average 
was greater than 150 for 3 months prior, approximately June 2004 
(within one year of the Veteran's most recent period of active 
service).  

The March 2010 VA examiner agreed with the private provider's 
assessment, noting that the Veteran fulfilled the American 
Diabetes Association's diagnostic criteria for diabetes mellitus 
in September 2004.  Providing a clear and complete rationale for 
his positive opinion, the examiner stated that two observations 
suggest that the Veteran had developed diabetes prior to that 
date.  First, it was noted that, per available literature, the 
majority of patients diagnosed with Type II diabetes have had 
extant disease for periods averaging years prior to diagnosis.  
Second, the examiner stated that, while a random blood sugar 
reading of 204, obtained in December 2001, is not fully 
diagnostic, the value is strongly indicative of diabetes mellitus 
and suggests that the Veteran had already developed the disease 
at that time.  Therefore, the examiner opined that it was at 
least as likely as not that the Veteran suffered from diabetes 
mellitus, Type II, within one year following his second period of 
active service

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable doubt in 
favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009).  Here, the Board finds that the most 
probative evidence of record supports the Veteran's claim, and 
therefore a grant of service connection for diabetes mellitus, 
Type II, is warranted    


ORDER

Entitlement to service connection for diabetes mellitus, Type II, 
is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


